Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-53 are pending.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “output connector port configured to transmit at least one signal responsive to said one or more signals outputted by the external ECG electrodes of the disposable portion” in claim 1, which is being interpreted based on the specification paragraph [0260] where the output connector port is a “mechanical cable outlet” [0260] .
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 42 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 42 recites the limitation "the at least one substrate" in line 1.  There is insufficient antecedent basis for this limitation in the claim (the substrate is defined in claim 41 but claim 42 depends from claim 38). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-6, 17, 18, 31-35 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura (US 20050107714 A1) in view of Lawson (US 20050113704 A1).
	Regarding claim 1, Matsumura teaches an electrocardiogram (ECG) device configured to transmit at least one signal responsive to a wearer's cardiac electrical activity (Abstract), the ECG device comprising: a disposable portion (para [0008] remarks that the transmission component be reusable and  disposable electrodes are connected to it) comprising: a base configured for placement on the wearer's body, wherein the base comprises at least one mechanical connector portion (Fig 2A, [0078]-[0079] first support 22 secures to a patient and has connection terminals 21a and 21b to mechanically couple it to transmitter 10); a plurality of cables and corresponding external ECG electrodes, said external ECG electrodes configured to be secured to the wearer's body and output one or more signals responsive to the wearer's cardiac electrical activity (Fig 2A, [0078]-[0080] second supports 26a-e are ECG electrodes that are secured to a patient and leads/cables 25a-e, which may transmit ECG signals to the transmitter);  and a first plurality of electrical connectors, each of at least some of the first plurality of electrical connectors associated with one of the plurality of cables (Fig 2A, the leads 25a-e are anchored to the electrical connector 28, in which a plurality of electrical connectors are disposed Fig 3A, within connector 28 electrical connection locations for leads 25a-e are seen [0080][0086]); and a reusable portion configured to mechanically and electrically mate with the disposable portion ([0008] a transmission component may be reusable, [0078]-[0079] the transmitter may be mechanically connected mated with the first support 22; [0082] as an alternate embodiment, a side clipping mechanism may mate the transmitter to the connection portions, examiner considers that this would read to language “mechanically mated”), the reusable portion comprising: a cover comprising at least one mechanical connector portion configured to removably secure to the at least one mechanical connector portion of the base of the disposable portion (Fig 2A, transmitter 10 is an electronic communicator housed within a connector shaped shell [0076]-[0078]; [0078]-[0079] the transmitter may be mechanically connected mated with the first support 22; [0082] as an alternate embodiment, a side clipping mechanism may mate the transmitter to the connection portions, examiner considers that this would read to language “mechanically mated”); a second plurality of electrical connectors, each of 
plurality of electrical connectors of the disposable portion (Fig 2A [0086] “transmitter 10 as the biological signal detection apparatus shown in FIG. 3(a) is connected to a first electrode group 20 via first connection section 11 and is connected to a second electrode group 24 via a second connection section 12).
	Further, Matsumura teaches an output connection ([0086]-[0090] Fig 3A, transmission section 35) configured to transmit at least one signal responsive to said one or more signals outputted by the external ECG electrodes of the disposable portion ([0086]-[0090] Fig 3A, transmission section 35 sends the signals of the electrode sections to antenna 36 which can send the signal to a remote PC/server). Matsumura teaches wherein this output connection is wireless rather than an “output connector port” (the present application has defined this output connector port as a “mechanical cable outlet” [0260], Matsumura fails to teach the physical output port, instead providing this feature through wireless communication to a patient monitor).
	Lawson teaches a “Patient Monitoring System That Incorporates Memory Into Patient Parameter Cables” (Title) wherein a plurality of electrical connectors (Fig 3 Electrical connections at the sensor connector 32 [0026]) receiving signals from a plurality of sensors (Fig 3, sensors 20 are joined to the sensor connector 32 [0026]) and wherein an output connector port (Fig 3,Shows the cable adaptor 22A which is used to connect the system to a patient monitor as seen in Fig 4 and para [0027], “Referring to FIG. 4, a diagrammatical view of an exemplary parameter cable adapter 22 used to connect the parameter cable 12 (FIG. 1) to a monitoring station 16 (FIG. 1), is depicted.”; [0021] “The parameter cable 12 may also include an adapter 22 that connects the cable 12 to the patient monitoring station 16, for example, at a plug 24. The plug 24 may represent a variety of interfaces that are complimentary to the connecting interface on the adapter 22.”) is configured to transmit at least one signal responsive to said one or more signals ([0026]-[0027] Show how the systems connect sensors to the patient monitor; [0021] “the patient monitoring station 16 may comprise an acquisition device that receives data from the one or more sensors 20. The acquisition device may be configurable and may also facilitate communication between the patient monitoring station 16 and the memory device 14 disposed in the parameter cable 12.”).
	It would be obvious to one of ordinary skill in the art at the time of invention to  have modified the system of Matsumura to have utilized the cable connector port of Lawson because this modification comprises a simple substitution of one known element (the wireless output transmitter of Matsumura) for another (the cable connection port/plug of Lawson) to obtain predictable results (one of ordinary skill in the art would recognize that the substitution of the wireless transmitter of Matsumura with the cable connection port of Lawson is a simple replacement of systems that serve analogous functions (wireless vs wired data transmission) in patient monitoring systems). 
	Regarding claim 2, Matsumura in view of Lawson teaches a system substantially as claimed in claim 1. Further, Matsumura teaches wherein: the disposable portion further comprises a first internal ECG electrode positioned at least partially within the base, the first internal ECG electrode configured to output one or more signals responsive to the wearer's cardiac electrical activity ([0079] “the first support 22 comprises on the inner side, electrodes Ed1 (-) and Ed2 (-) for positioning at symmetrical positions on the upper end of the sternum of the patient”), wherein one of the first plurality of electrical connectors is associated with the first internal ECG electrode ([0079] “transmitter 10 is provided with first connection sections 11 that can be joined to the connection terminals 21a and 21b placed on the first support 22, so that the transmitter 10 can be placed directly on the top face of the first support 22 for connection thereof.”); and the output connector port is further configured to transmit at least one signal responsive to said one or more signals outputted by the first internal ECG electrode of the disposable portion ([0086]-[0090] Fig 3A, transmission section 35 sends the signals of the electrode sections to antenna 36 which can send the signal to a remote PC/server).
	Regarding claim 3, Matsumura in view of Lawson teaches a system substantially as claimed in claim 1. Further, Matsumura wherein the plurality of cables are soldered to the external ECG electrodes (Fig 2a shows the cables electrically connected to a plurality of electrodes; the technique of soldering cables to the electrode circuit would be an obvious design selection as a known technique to one of ordinary skill in the art seeking to join two conductors electrically).
	Regarding claims 4-6, Matsumura in view of Lawson teaches a system substantially as claimed in claim 1. Further, Matsumura teaches wherein: wherein the base is configured to secure the disposable portion to the wearer's body, wherein the base is configured to secure the disposable portion to skin of the wearer's body ([0079] “the first support 22 comprises on the inner side, electrodes Ed1 (-) and Ed2 (-) for positioning at symmetrical positions on the upper end of the sternum of the patient PB as an adhesive pad 23 directly attached to the living tissue surface, namely, the body surface (skin)”, and wherein, when the base secures the disposable portion to the skin of the wearer's body and the reusable portion is mechanically and electrically mated with the disposable portion, the reusable portion does not touch the skin ([0082] the transmitter, which may be reusable [0009], may mate with the first support 20 which holds it a user and this first support may be a disposable portion [0009], if mounted in the manner shown in Fig 2B, the first support 20 will make contact with the skin while the transmitter 10 sits above the first support 20, thus the transmitter does not make skin contact).
	Regarding claims 17 and 18, Matsumura in view of Lawson teaches a system substantially as claimed in claim 1. Further, Matsumura teaches wherein: the at least one mechanical connector portion of the cover of the reusable portion comprises at least one groove; the at least one mechanical connector portion of the base of the disposable portion comprises at least one clip configured to removably secure within the at least one groove of the reusable portion (Fig 2b, [0082] clip parts 13a1 and 13b1 contain a groove to receive the pin connection, and a clipping mechanism to allow for engaging/disengaging the mechanism) and the at least one groove comprises a first groove disposed on a first end of the cover and a second groove disposed on a second end of the cover, the second end opposite the first end; and the at least one clip comprises a first clip disposed on a first end of the base and a second clip disposed on a second end of the base, the second end opposite the first end ([0082] “a first connection section consisting of side clips 13 symmetrically on both sides so as to join to the connection terminals”, clips and grooves are located on both side of the device, opposite one another).
	Regarding claim 31, Matsumura in view of Lawson teaches a system substantially as claimed in claim 1. Further, Matsumura teaches wherein the cover comprises a top frame and a bottom frame (Fig 2a, transmitter 10 has a housing to enclose electronics, one of ordinary skill in the art would recognize common molding techniques could be used to create this part, including using two complimentary frame pieces to form the construction, this type of molding may be desirable for mass production of a cover piece).
	Regarding claim 32, Matsumura in view of Lawson teaches a system substantially as claimed in claim 1. Matsumura does not teach wherein the reusable portion further comprises a cable connected to the output connector port.
	Lawson teaches wherein the reusable portion further comprises a cable connected to the output connector port  (Fig 3,Shows the cable adaptor 22A which is used to connect the system to a patient monitor as seen in Fig 4 and para [0027], “Referring to FIG. 4, a diagrammatical view of an exemplary parameter cable adapter 22 used to connect the parameter cable 12 (FIG. 1) to a monitoring station 16 (FIG. 1), is depicted.”; [0021] “The parameter cable 12 may also include an adapter 22 that connects the cable 12 to the patient monitoring station 16, for example, at a plug 24. The plug 24 may represent a variety of interfaces that are complimentary to the connecting interface on the adapter 22.”). 
	It would be obvious to one of ordinary skill in the art at the time of invention to  have modified the system of Matsumura to have utilized the cable connector port of Lawson because this modification comprises a simple substitution of one known element (the wireless output transmitter of Matsumura) for another (the cable connection port/plug of Lawson) to obtain predictable results (one of ordinary skill in the art would recognize that the substitution of the wireless transmitter of Matsumura with the cable connection port of Lawson is a simple replacement of systems that serve analogous functions (wireless vs wired data transmission) in patient monitoring systems).
	Regarding claims 33-34, Matsumura in view of Lawson teaches a system substantially as claimed in claim 32. Matsumura does not teach wherein neither of the disposable portion or the reusable portion comprise a power source, and wherein, the reusable portion is configured to receive power from the cable when the cable is connected to an external power source or wherein the cable is configured to electrically connect to a patient monitor, and wherein the patient monitor comprises the external power source.
	Lawson teaches wherein neither of the disposable portion or the reusable portion comprise a power source, and wherein, the reusable portion is configured to receive power from the cable when the cable is connected to an external power source and wherein the cable is configured to electrically connect to a patient monitor, and wherein the patient monitor comprises the external power source ([0027]-[0029] Lawson teaches wherein an electrode adaptor is not self-powered but receives electrical power from a patient monitor it’s cable wire is connected to).
	It would be obvious to one of ordinary skill in the art at the time of invention to  have modified the system of Matsumura to have utilized the cable connector port of Lawson because this modification comprises a simple substitution of one known element (self-powered system of Matsumura) for another (the cable connection port/plug  providing power of Lawson) to obtain predictable results (one of ordinary skill in the art would recognize that the substitution of the onboard power of Matsumura with the cable connection port power of Lawson is a simple replacement of systems that serve analogous functions (powering the electrodes/adaptor systems) in patient monitoring systems).
	Regarding claim 35, Matsumura in view of Lawson teaches a system substantially as claimed in claim 1. Further, Matsumura teaches wherein the disposable portion does not include a processor (Fig 2a, the processor is located in the transmitter, not in the disposable electrode connection portion).
	Regarding claim 37, Matsumura in view of Lawson teaches a system substantially as claimed in claim 1. Further, Matsumura teaches wherein the reusable portion is configured such that, when the reusable portion is placed on a flat surface, none of the second plurality of electrical connectors contact the flat surface (Fig 2a the electrical connections 12 are recessed into the reusable section).


Claim(s) 7, 9, 10, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura (US 20050107714 A1) in view of Lawson (US 20050113704 A1) as applied to claim 1 above, and further in view of McGusty (US 20110237924 A1).
	Regarding claim 7, Matsumura in view of Lawson teaches a system substantially as claimed in claim 1. Further, Matsumura teaches wherein a plurality of electrical connections (conductive connections) are made with the disposable electrodes (Fig 2A, the leads 25a-e are anchored to the electrical connector 28, in which a plurality of electrical connectors are disposed Fig 3A, within connector 28 electrical connection locations for leads 25a-e are seen [0080][0086]). Matsumura does not teach wherein the disposable portion further comprises a flexible circuit, the flexible circuit comprising a first plurality of conductive strips configured to electrically connect to the plurality of cables and a second plurality of conductive strips, wherein the first plurality of electrical connectors of said disposable portion comprise the second plurality of conductive strips of the flexible circuit (Matsumura teaches a system where the disposable electrodes connect via cables).
	McGusty teaches a physiological data collection system (title) comprising a flexible circuit ([0069] the sensor device is a patch composed of flexible layers) the flexible circuit comprising a first plurality of conductive strips configured to electrically connect to the plurality of cables (Fig 4 [0069] a plurality of conductive traces 14-18 run along the patch and meet at the common connector 13, [0070] “the common connector 13 is mated to a cable that extends to an EKG machine or other data collecting and processing device”)and a second plurality of conductive strips, wherein the first plurality of electrical connectors of said disposable portion comprise the second plurality of conductive strips of the flexible circuit (Fig 4, a plurality of conductive traces/strips run along the patch and the conductive gel pads 24 are connected with them allowing them to serve as the ECG leads of the system, and are connected back to the common connector 13 brings the signals to a central connection location for the plurality of connections).
	It would be obvious to one of ordinary skill in the art at the time of invention to  have modified the disposable lead portion of Matsumura to make use of the flexible conductive strips and cable connections of McGusty because this modification comprises the use of known technique (using flexible conductive strips to act as ECG leads) to improve similar devices (ECG monitoring systems) in the same way (the flexible circuits may allow “adjusting the quantity and placement of the electrodes of the disposable physiological sensor device or patch provides the capacity to use a multitude of industry recognized ECG algorithms and/or lead placement locations for testing purposes” [0038]). 
	Regarding claim 9, Matsumura in view of Lawson and McGusty teaches a system substantially as claimed in claim 7. Further, McGusty shows the connection of the conductive trace and connect to a common cable connector (Fig 4, [0070] one of ordinary skill in the art would recognize that soldering is a well-known technique that could be used to facilitate the connection of the traces to the cables of McGusty).
	Regarding claims 10 and 11,  Matsumura in view of Lawson and McGusty teaches a system substantially as claimed in claim 7. Further, Matsumura and Lawson teach wherein -199-the output connector port is further configured to transmit at least one signal responsive to said one or more signals outputted by the first internal ECG electrode of the disposable portion (Matsumura teaches in [0086]-[0090] and  Fig 3A, where the transmission section 35 sends the signals (ECG) of the electrode sections to antenna 36 which can send the signal to a remote PC/server).; Lawson teaches in [0026]-[0027]  how the systems connect sensors to the patient monitor to deliver the measured ECG signals of the sensors).
	Matsumura does not teach a the flexible circuit further comprising a first aperture and a first conductive ring positioned along the first aperture, the first conductive ring configured to electrically connect to a portion of the first internal ECG electrode, wherein the one of the first plurality of electrical connectors is electrically coupled to the first conductive ring and the disposable portion further comprises a second internal ECG electrode positioned at least partially within the base and spaced from the first internal ECG electrode, the second internal ECG electrode configured to act as a ground electrode, wherein one of the first plurality of electrical connectors is associated with the second internal ECG electrode; and the flexible circuit further comprises a second aperture and a second conductive ring positioned along the second aperture, the second aperture spaced from the first aperture, the second conductive ring configured to electrically connect to a portion of the second internal ECG electrode.
	McGusty teaches a system with the disposable portion further comprises a first internal ECG electrode positioned at least partially within the base, the first internal ECG electrode configured to output one or more signals responsive to the wearer's cardiac electrical activity, wherein one of the first plurality of electrical connectors is associated with the first internal ECG electrode (Fig 3 and 4, The system has a plurality of conductive pads 24 which measure ECG signals, the conductive electrodes A, E, I, S, and G connect these and carry ECG signals [0069]); the flexible circuit further comprises a first aperture and a first conductive ring positioned along the first aperture, the first conductive ring configured to electrically connect to a portion of the first internal ECG electrode, wherein the one of the first plurality of electrical connectors is electrically coupled to the first conductive ring (Fig 3 and 4 a plurality of conductive rings/conductive pads 24 are positioned in apertures/portals 32 and these are connected to electrodes A, E, I, S, and G) and the disposable portion further comprises a second internal ECG electrode positioned at least partially within the base and spaced from the first internal ECG electrode, the second internal ECG electrode configured to act as a ground electrode, wherein one of the first plurality of electrical connectors is associated with the second internal ECG electrode; and the flexible circuit further comprises a second aperture and a second conductive ring positioned along the second aperture, the second aperture spaced from the first aperture, the second conductive ring configured to electrically connect to a portion of the second internal ECG electrode (Fig 3 and 4, the components described in relation to the first internal electrode are duplicated several times to provide a second iteration of the electrode system; [0069] “It is understood that as used herein and in the claims the term "plurality" means two or more.”).
	It would be obvious to one of ordinary skill in the art at the time of invention to  have modified the system of Matsumura in view of Lawson to include the conductive rings and apertures of McGusty because a plurality of electrodes in the disposable portion of the system may allow “adjusting the quantity and placement of the electrodes of the disposable physiological sensor device or patch provides the capacity to use a multitude of industry recognized ECG algorithms and/or lead placement locations for testing purposes” [0038]). 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable Matsumura (US 20050107714 A1) in view of Lawson (US 20050113704 A1) and McGusty (US 20110237924 A1) as applied to claim 7 above, and further in view of Causevic (US 20070167694 A1).
	Regarding claim 8, Matsumura in view of Lawson and McGusty teaches a system substantially as claimed in claim 7. Further, Matsumura in view of Lawson and McGusty do not teach wherein the flexible circuit of the disposable portion further comprises at least one additional conductive strip spaced from the first and second plurality of conductive strips; and the reusable portion further comprises at least one additional electrical connector operably positioned by the cover and configured to electrically connect with the at least one additional conductive strip of the flexible circuit of the disposable portion to enable the reusable portion to determine whether the disposable portion is an authorized product.
	Causevic teaches a system wherein electrode leads contain an electrode tracking system wherein upon connecting leads to a monitor, a signal is communicated from the lead set to the processor to determine if the leads are authentic ([0046][0054] Claims 14-16; Causevic teaches a system wherein leads are determined to be authentic, one of ordinary skill in the art will recognize that authentication systems for lead sets are well-known in the art, the disposition of the extra conductive strip which is read by an electrical connection on the reusable portion would be an obvious design choice to implement the system of Causevic into Matsumura in view of Lawson and McGusty) . 
	It would be obvious to one of ordinary skill in the art at the time of invention to  have modified Matsumura in view of Lawson and McGusty with the electrode verification system of Causevic because this system may allow for determination “that the connected electrode is authentic, and to automatically inform the”… “system of the type of electrode system that is being connected (e.g. adult vs. pediatric, with or without ECG feature, with or without AEP feature, etc.).” [0081]
Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura (US 20050107714 A1) in view of Lawson (US 20050113704 A1) and McGusty (US 20110237924 A1) as applied to claim 7 above, and further in view of Guthrie (US 20140326614 A1).
	Regarding claims 12-16, Matsumura in view of Lawson and McGusty teaches a system substantially as claimed in claim 7. Further, Matsumura teaches a system wherein a reusable device is used in conjunction with a disposable portion and a plurality of electrical connections run between the two components (Fig 2A, the leads 25a-e are anchored to the electrical connector 28, in which a plurality of electrical connectors are disposed Fig 3A, within connector 28 electrical connection locations for leads 25a-e are seen [0080][0086]).
	Matsumura in view of Lawson and McGusty do not teach wherein the electrical connections comprise the base of the disposable portion with a plurality of pin supports, each of the plurality of pin supports configured to position one of the second plurality of conductive strips of the flexible circuit to electrically contact one of the second plurality of electrical connectors of the reusable portion when the reusable portion is mated with the disposable portion and wherein each of the plurality of pin supports is flexible and wherein each of the plurality of pin supports is not straight and wherein each of the plurality of pin supports is arcuate and wherein the plurality of pin supports extends above a top surface of the base of the disposable portion.
	Guthrie teaches a analytical test meter (title) which makes use of an electrical connection component wherein a plurality of pin supports, each of the plurality of pin supports configured to position one of the second plurality of conductive strips to electrically contact one of the second plurality of electrical connectors when they are mated ([0016] electrical connections may be pins; [0019] “first and second electrical connector pins 111, 112 make electrical connection with the first and second electrical contact pads”, this show that the pins are positioned to make contact with conductive strips) and wherein each of the plurality of pin supports is flexible ([0016] pins may be spring contacts, which are flexible) and wherein each of the plurality of pin supports is not straight ([0016] pins may be spring contacts which meet this limitation) and wherein each of the plurality of pin supports is arcuate ([0016] pins may be springs, one of ordinary skill in the art would recognize a spring contact may take an arcuate form) and wherein the plurality of pin supports extends above a top surface of the base of the disposable portion ([0016]-[0019] one of ordinary skill in the art would recognize the pins/springs/pogo pins may be constructed at various heights and through a manner of routine optimization they may make use of a height that is greater than the top surface of the base in order to provide a location for the conductive contacts to meet them).
	It would be obvious to one of ordinary skill in the art at the time of invention to  have modified the system of Matsumura in view of Lawson and McGusty to make use of the electrical connection pins as taught by Guthrie because this modification comprises applying a known technique (using pins/spring contacts to connect two electronics systems) to a known device (electrically connected electrodes to a connection adaptor) ready for improvement to yield predictable results (the use of the pin/spring connections of Guthrie would allow for the two sections of Matsumura (disposable and reusable) to be electrically connected).
Claim(s) 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura (US 20050107714 A1) in view of Lawson (US 20050113704 A1)  as applied to claim 1 above, and further in view of Pekander (US 20180168458 A1).
	Regarding claim 19, Matsumura in view of Lawson teaches a system substantially as claimed in claim 1. Further Matsumura teaches wherein the reusable portion further comprises: a circuit board, the circuit board comprising a processor and a memory (Fig 11a [0111] Matsumura provides a block diagram including where memory is located; one of ordinary skill in the art would recognize a block diagram, as found in Fig 11a, may be implemented using a circuit board to mount the individual components and provide electrical connections).
	Matsumura in view of Lawson does not teach wherein the reusable portion further comprises: a plurality of resistors electrically connected to and positioned between a portion of the circuit board and the second plurality of electrical connectors of the reusable portion, the plurality of resistors configured to protect the circuit board from sudden changes in voltage.
	Pekander teaches a patient monitor with leads (title) comprising: a plurality of resistors electrically connected to and positioned between a portion of the circuit board and the second plurality of electrical connectors of the reusable portion, the plurality of resistors configured to protect the circuit board from sudden changes in voltage (Fig 2, [0035] resistors are placed in the circuit before the circuit board to protect the board from the application of too much voltage).
	It would be obvious to one of ordinary skill in the art at the time of invention to  have modified the system of Matsumura with the voltage protection resistors of Pekander because “electrocardiographs and respiration monitors must be configured to withstand the high voltage defibrillation pulses, which are on the order of 3 to 5 kilovolts and 50 amps and last for 5 to 20 milliseconds (which is a long time for electronic components to survive such high voltage). Thus, such monitoring devices are typically provided with defibrillation protection circuitry at their inputs which is designed to absorb the energy of the high voltage pulse before it reaches the sensitive electronics.” [0017]
	Regarding claim 20, Matsumura in view of Lawson and Pekander teaches a system substantially as claimed in claim 19. Further, Pekander teaches wherein each of the plurality of resistors is a low-resistance, high capacity resistor (Pekander teaches wherein the resistors may be used to avoid power surges, one of ordinary skill in the art would recognize that the selection to use a low-resistance, high capacity resistor would be an obvious design choice to make use of a suitable resistor for this application).
	It would be obvious to one of ordinary skill in the art at the time of invention to  have modified the system of Matsumura with the voltage protection resistors of Pekander because “electrocardiographs and respiration monitors must be configured to withstand the high voltage defibrillation pulses, which are on the order of 3 to 5 kilovolts and 50 amps and last for 5 to 20 milliseconds (which is a long time for electronic components to survive such high voltage). Thus, such monitoring devices are typically provided with defibrillation protection circuitry at their inputs which is designed to absorb the energy of the high voltage pulse before it reaches the sensitive electronics.” [0017]
Claims 21-25 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura (US 20050107714 A1) in view of Lawson (US 20050113704 A1)   as applied to claim 1 above, and further in view of Al-Ali (US 20170055851 A1).
	Regarding claims 21 and 22, Matsumura in view of Lawson teaches a system substantially as claimed in claim 1. Further, Matsumura in view of Lawson teach a system wherein a disposable electrode/mount portion is mated with a reusable connection portion (Claim 1).
	Matsumura in view of Lawson do not teach wherein the base of the disposable portion further comprises a first opening and wherein the reusable portion further comprises a first temperature sensor, the first temperature sensor configured to align with the first opening of the disposable portion and wherein the first temperature sensor configured to measure a temperature of the wearer's body and wherein a bottom portion of the reusable portion comprises a second opening configured to align with the first opening of the base of the disposable portion when the reusable portion is mated with the disposable portion. 
	Al-Ali teaches a patient worn sensor system (title) wherein the base of the portion further comprises a first opening and wherein the upper portion further comprises a first temperature sensor, the first temperature sensor configured to align with the first opening of the base portion and wherein the first temperature sensor configured to measure a temperature of the wearer's body and wherein a bottom portion of the upper portion comprises a second opening configured to align with the first opening of the base of the disposable portion when the reusable portion is mated with the disposable portion (Fig 4A-C  “the temperature sensor 218 is mounted on the circuit board 340. To perform its temperature sensing function, the temperature sensor 218 is in thermal contact with the patient's skin. To achieve this, structure to transmit thermal energy from the patient's body to the temperature sensor 218 is provided. In particular, inputs to the temperature sensor 218 are thermally connected to multiple through-hole vias 410 located in the circuit board 340.”, The temperature sensor of Al-Ali is place above an opening in the base portion and openings on the PCB to allow for thermal contact with the users skin to measure temperature, when implementing this design in the reusable top portion/disposable bottom portion system of Matsumura in view of Lawson as described in claim 1, one of ordinary skill would recognize the upper reusable portion may contain the temperature sensor which then aligns with the aperture/window on the PCB and in the lower disposable portion to allow for thermal contact to be made with the skin, see Fig 4C, the temperature sensor 218 on the PBC 340 may be parts integrated to the reusable portion, while the disposable portion/base may have an aperture 404). 
	It would be obvious to one of ordinary skill in the art at the time of invention to  have modified the system of Matsumura in view of Lawson to include a temperature sensor and aperture for thermal sensing of the skin because this allows “sensor 102 can measure the patient's body core temperature (an established and useful vital sign) with the temperature sensor 218 using a technique by which deep tissue temperature can be measured from the skin surface” [0108].
	Regarding claim 23, Matsumura in view of Lawson and Al-Ali teaches a system substantially as claimed in claim 22. Further, Matsumura teaches wherein the reusable portion further comprises a housing (Fig 1 transmitter 10 has case surrounding internal components [0076]). 
 	Matsumura in view of Lawson does not teach a portion of the housing extending through the second opening in the bottom portion of the reusable portion, and wherein the first temperature sensor is positioned within the housing. 
	Al-Ali teaches wherein a portion of the housing extending through the second opening in the bottom portion of the upper portion (Fig 4A-C through vias extend down into the opening), and wherein the first temperature sensor is positioned within the housing (temperature sensor 218 is in the upper housing).
	It would be obvious to one of ordinary skill in the art at the time of invention to  have modified the system of Matsumura in view of Lawson to include a temperature sensor and aperture for thermal sensing of the skin because this allows “sensor 102 can measure the patient's body core temperature (an established and useful vital sign) with the temperature sensor 218 using a technique by which deep tissue temperature can be measured from the skin surface” [0108].
	Regarding claims 24 and 25, Matsumura in view of Lawson and Al-Ali teaches a system substantially as claimed in claim 23. Further, Matsumura in view of Lawson teach a system wherein a disposable electrode/mount portion is mated with a reusable connection portion (Claim 1).
	Matsumura in view of Lawson do not teach wherein the disposable portion comprises a first substrate connected to the base and configured to secure to the wearer's skin, wherein the first opening of the base is positioned between the first substrate and the housing of the reusable portion, wherein the first substrate comprises a thermally conductive material.
	Al-Ali  teaches wherein the lower portion comprises a first substrate connected to the base and configured to secure to the wearer's skin, wherein the first opening of the base is positioned between the first substrate and the housing of the reusable portion, wherein the first substrate comprises a thermally conductive material (Al-Ali teaches “The aperture 404 and the through-hole vias 410 are filled with thermally conductive material 402. Thermally conductive materials are well known in the art and can include, by way of non-limiting example, thermally conductive elastomers, polymers, and resins, to name a few. Illustratively, in operation, the wireless sensor 102 is affixed to the patient's skin. The thermally conductive material 402, exposed to the patient's skin, transmits thermal energy from the patient's body through the aperture 404 and the through-hole vias 410 to arrive at the inputs to the temperature sensor 218.” [0107], the thermally conductive layer acts as the claimed first substrate). 
	It would be obvious to one of ordinary skill in the art at the time of invention to  have modified the system of Matsumura in view of Lawson to include thermally conductive substrate for thermal sensing of the skin because this allows “sensor 102 can measure the patient's body core temperature (an established and useful vital sign) with the temperature sensor 218 using a technique by which deep tissue temperature can be measured from the skin surface” [0108] and “The aperture 404 and the through-hole vias 410 are filled with thermally conductive material 402. Thus, the disclosed structure provides thermal connectivity between the patient's skin and the temperature sensor 218.” [0109].
	Regarding claim 36, Matsumura in view of Lawson teaches a system substantially as claimed in claim 1. Matsumura in view of Lawson does not teach wherein the reusable portion further comprises a motion sensor configured to measure an acceleration of the wearer when the reusable portion is mated with the disposable portion.
	Al-Ali teaches wherein the reusable portion further comprises a motion sensor configured to measure an acceleration of the wearer when the reusable portion is mated with the disposable portion. ([0067] “some embodiments, the wireless sensor 102 includes an accelerometer configured to measure linear acceleration of the patient and a gyroscope configured to measure angular velocity of the patient. The measured linear acceleration and angular velocity information can be processed to determine the patient's orientation in three dimensions.”)
	It would be obvious to one of ordinary skill in the art at the time of invention to  have modified the system of Matsumura in view of Lawson to include the acceleration sensor as taught by Al-Ali because this allows “The patient monitor stores and further processes the received data to determine the patient's orientation. Illustratively, the patient monitor can determine whether the patient is standing, sitting, or lying down in the prone, supine, left side, or right-side positions.” [0014] 
Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura (US 20050107714 A1) in view of Lawson (US 20050113704 A1)  and Al-Ali (US 20170055851 A1) as applied to claim 25 above, and further in view of Wu (US 20140128688 A1).
	Regarding claims 26 and 27, Matsumura in view of Lawson and Al-Ali teaches a system substantially as claimed in claim 25. Matsumura in view of Lawson and Al-Ali do not teach wherein the disposable portion comprises a second substrate positioned between the first substrate and the base, wherein the housing of the reusable portion is configured to contact a portion of the second substrate when the reusable portion is mated with the disposable portion and wherein the second substrate comprises a polyethylene film.
	Wu teaches a Physiological Electrical Signal And Living Organism Movement Signal Sensing Apparatus (title) that includes a substrate cover layer positioned between other layers (Fig 1, connecting layer 30, when considering applying this substrate layer to Matsumura, one of skill in the art would recognize this layer/interface would apply to the interface between the reusable/disposable sections and contact both when mated together) and wherein the substrate/cover layer is polyethylene film ([0019] connecting layer 30 may be a layer of polyethylene).
	It would be obvious to one of ordinary skill in the art at the time of invention to  have modified the system of Matsumura to include the polyethylene layer of Wu because the polyethylene layer “connecting layer 30 is electrically insulating and capable of connecting the at least one electrode element 10 to provide the electrical insulation and fixed connection effects” [0019].
Claims 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura (US 20050107714 A1) in view of Lawson (US 20050113704 A1) and Al-Ali (US 20170055851 A1) as applied to claim 23 above, and further in view of Savage (US 20160199576 A1).
	Regarding claim 28, Matsumura in view of Lawson and Al-Ali teaches a system substantially as claimed in claim 23. Further, Matsumura in view of Lawson and Al-Ali teach wherein the reusable portion further comprises a circuit board including a processor (Fig 11a [0111] a CPU is included)
	Matsumura in view of Lawson and Al-Ali do not teach wherein the reusable portion further comprises a second temperature sensor at least one of vertically and horizontally spaced from the first temperature sensor, the second temperature sensor configured to measure an internal temperature of the reusable portion, wherein the second temperature sensor is not placed within the housing of the reusable portion and wherein the processor is configured to determine a corrected body temperature of the wearer based on temperature data received from the first and second temperature sensors.
	Savage teaches a system including a plurality of temperature sensors [0213] wherein a second temperature sensor at least one of vertically and horizontally spaced from the first temperature sensor (Fig 6, [0213]-[0214] additional sensors may be locate vertically separated from the first skin contact sensor), the second temperature sensor configured to measure an internal temperature of the reusable portion, wherein the second temperature sensor is not placed within the housing of the reusable portion (additional sensors may be placed distally from the device to sense temperate at further locations [0213]) and wherein the processor is configured to determine a corrected body temperature of the wearer based on temperature data received from the first and second temperature sensors ([0214] “These two values”… (two different temp measurements) …“can be calibrated to calculate inner core body temperature with an accuracy of around 0.1 Degrees Celsius.”).
	It would be obvious to one of ordinary skill in the art at the time of invention to  have modified the system of Matsumura in view of Lawson and Al-Ali to include the secondary temperature sensor and calibration of Savage because “is a common view amongst medical professionals that continual monitoring of chemotherapy patients' vitals, in particularly core body temperature, is important in providing optimal care for the patient” [0145] and “Infections that were readily contracted included, colds, influenza (flu), pneumonia, bronchitis and shingles. In addition, interviewed patients stated that having their vitals continuously monitored and relayed back to their healthcare professionals would not only give them greater trust in the success of their treatment and healthcare, but would also alleviate some of the stress associated with the treatment.” [0145].
Claims 38-41, 43-45, and 50-53 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura (US 20050107714 A1) in view of McGusty (US 20110237924 A1).
	Regarding claim 38, Matsumura teaches an electrocardiogram (ECG) device configured to transmit at least one signal responsive to a wearer's cardiac electrical activity (Abstract), the ECG device comprising: a disposable portion (para [0008] remarks that the transmission component be reusable and  disposable electrodes are connected to it) comprising: a base configured for placement on the wearer's body, wherein the base comprises at least one mechanical connector portion (Fig 2A, [0078]-[0079] first support 22 secures to a patient and has connection terminals 21a and 21b to mechanically couple it to transmitter 10); a plurality of cables and corresponding external ECG electrodes, said external ECG electrodes configured to be secured to the wearer's body and output one or more signals responsive to the wearer's cardiac electrical activity (Fig 2A, [0078]-[0080] second supports 26a-e are ECG electrodes that are secured to a patient and leads/cables 25a-e, which may transmit ECG signals to the transmitter);  and a first plurality of electrical connectors, each of at least some of the first plurality of electrical connectors associated with one of the plurality of cables (Fig 2A, the leads 25a-e are anchored to the electrical connector 28, in which a plurality of electrical connectors are disposed Fig 3A, within connector 28 electrical connection locations for leads 25a-e are seen [0080][0086]). 
	Matsumura does not teach a flexible circuit comprising a first plurality of conductive strips and a second plurality of conductive strips, each of the first plurality of conductive strips electrically connected to a respective one of the plurality of cables, wherein the second plurality of conductive strips are configured to transmit the electrical signals responsive to the wearer's cardiac electrical activity. (Matsumura teaches a system where the disposable electrodes connect via cables).
	McGusty teaches a physiological data collection system (title) comprising a flexible circuit ([0069] the sensor device is a patch composed of flexible layers) the flexible circuit comprising a first plurality of conductive strips configured to electrically connect to the plurality of cables (Fig 4 [0069] a plurality of conductive traces 14-18 run along the patch and meet at the common connector 13, [0070] “the common connector 13 is mated to a cable that extends to an EKG machine or other data collecting and processing device”)and a second plurality of conductive strips, wherein the first plurality of electrical connectors of said disposable portion comprise the second plurality of conductive strips of the flexible circuit (Fig 4, a plurality of conductive traces/strips run along the patch and the conductive gel pads 24 are connected with them allowing them to serve as the ECG leads of the system, and are connected back to the common connector 13 brings the signals to a central connection location for the plurality of connections).
	It would be obvious to one of ordinary skill in the art at the time of invention to  have modified the disposable lead portion of Matsumura to make use of the flexible conductive strips and cable connections of McGusty because this modification comprises the use of known technique (using flexible conductive strips to act as ECG leads) to improve similar devices (ECG monitoring systems) in the same way (the flexible circuits may allow “adjusting the quantity and placement of the electrodes of the disposable physiological sensor device or patch provides the capacity to use a multitude of industry recognized ECG algorithms and/or lead placement locations for testing purposes” [0038]). 
	Regarding claims 39 and 40, Matsumura in view of McGusty teaches a system substantially as claimed in claim 38. Further, Matsumura teaches (Fig 2a, the processor is located in the transmitter, not in the disposable electrode connection portion, no battery is located in the disposable electrodes).
	Regarding claim 41, Matsumura in view of McGusty teaches a system substantially as claimed in claim 38. Further, Matsumura teaches wherein the disposable portion further comprises at least one substrate configured to allow the base to be secured to skin of the wearer's body ([0079]-[0080] adhesive pad functions as a substrate to secure device to a user). 
	Regarding claims 43-45, Matsumura in view of McGusty teaches a system substantially as claimed in claim 38. Further, Matsumura teaches wherein: the disposable portion further comprises a first internal ECG electrode positioned at least partially within the base, the first internal ECG electrode configured to output one or more signals responsive to the wearer's cardiac electrical activity ([0079] “the first support 22 comprises on the inner side, electrodes Ed1 (-) and Ed2 (-) for positioning at symmetrical positions on the upper end of the sternum of the patient”), wherein one of the first plurality of electrical connectors is associated with the first internal ECG electrode ([0079] “transmitter 10 is provided with first connection sections 11 that can be joined to the connection terminals 21a and 21b placed on the first support 22, so that the transmitter 10 can be placed directly on the top face of the first support 22 for connection thereof”) 
	Matsumura does not teach a the flexible circuit further comprising a first aperture and a first conductive ring positioned along the first aperture, the first conductive ring configured to electrically connect to a portion of the first internal ECG electrode, wherein the one of the first plurality of electrical connectors is electrically coupled to the first conductive ring and the disposable portion further comprises a second internal ECG electrode positioned at least partially within the base and spaced from the first internal ECG electrode, the second internal ECG electrode configured to act as a ground electrode, wherein one of the first plurality of electrical connectors is associated with the second internal ECG electrode; and the flexible circuit further comprises a second aperture and a second conductive ring positioned along the second aperture, the second aperture spaced from the first aperture, the second conductive ring configured to electrically connect to a portion of the second internal ECG electrode.
	McGusty teaches a system with the disposable portion further comprises a first internal ECG electrode positioned at least partially within the base, the first internal ECG electrode configured to output one or more signals responsive to the wearer's cardiac electrical activity, wherein one of the first plurality of electrical connectors is associated with the first internal ECG electrode (Fig 3 and 4, The system has a plurality of conductive pads 24 which measure ECG signals, the conductive electrodes A, E, I, S, and G connect these and carry ECG signals [0069]); the flexible circuit further comprises a first aperture and a first conductive ring positioned along the first aperture, the first conductive ring configured to electrically connect to a portion of the first internal ECG electrode, wherein the one of the first plurality of electrical connectors is electrically coupled to the first conductive ring (Fig 3 and 4 a plurality of conductive rings/conductive pads 24 are positioned in apertures/portals 32 and these are connected to electrodes A, E, I, S, and G) and the disposable portion further comprises a second internal ECG electrode positioned at least partially within the base and spaced from the first internal ECG electrode, the second internal ECG electrode configured to act as a ground electrode, wherein one of the first plurality of electrical connectors is associated with the second internal ECG electrode; and the flexible circuit further comprises a second aperture and a second conductive ring positioned along the second aperture, the second aperture spaced from the first aperture, the second conductive ring configured to electrically connect to a portion of the second internal ECG electrode (Fig 3 and 4, the components described in relation to the first internal electrode are duplicated several times to provide a second iteration of the electrode system; [0069] “It is understood that as used herein and in the claims the term "plurality" means two or more.”).
	It would be obvious to one of ordinary skill in the art at the time of invention to  have modified the system of Matsumura to include the conductive rings and apertures of McGusty because a plurality of electrodes in the disposable portion of the system may allow “adjusting the quantity and placement of the electrodes of the disposable physiological sensor device or patch provides the capacity to use a multitude of industry recognized ECG algorithms and/or lead placement locations for testing purposes” [0038]). 
	Regarding claims 50-53, Matsumura in view of McGusty teaches a system substantially as claimed in claim 38. Further, Matsumura teaches wherein the plurality of cables are irremovably secured to the external ECG electrodes (Fig 2a, a plurality of cables 25a-e are secured to the electrodes 26a-e, it would be obvious to one of ordinary skill in the art to have irremovable secured these together to prevent loosening of the connections) and wherein each of the plurality of cables is irremovably secured to one of the first plurality of conductive strips of the flexible circuit (when considering the use of the flexible circuits of McGusty as the electrodes of Matsumura, it would be obvious that the connections to the cables may be made irremovable to prevent loosening of the connections) and wherein the plurality of cables are soldered to the externals ECG electrodes (the technique of soldering cable to the circuit would be an obvious design selection as a known technique to one of ordinary skill in the art seeking to join two conductors electrically) and wherein the plurality of cables, the external ECG electrodes, and the flexible circuit are integrally formed (when considering the use of the flexible circuits of McGusty as the electrodes of Matsumura (Claim 38), one of ordinary skill in the art would recognize construction techniques allow for the system of Matsumura Fig 2a to be implemented with the flexible circuit of McGusty Fig 4, 6, such that the electrodes and cables are integrally formed into the flexible circuit).	
Claims 42 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumura (US 20050107714 A1) in view of McGusty (US 20110237924 A1) as applied to claim 38 above, and further in view of Al-Ali (US 20170055851 A1).
	Regarding claim 42, Matsumura in view of McGusty teaches a system substantially as claimed in claim 38. Matsumura in view of McGusty does not teach wherein the at least one substrate comprises a thermally conductive material. 
	Al-Ali teaches wherein the at least one substrate comprises a thermally conductive material ([0107] “The thermally conductive material 402, exposed to the patient's skin, transmits thermal energy from the patient's body through the aperture 404 and the through-hole vias 410 to arrive at the inputs to the temperature sensor 218.”).
	It would be obvious to one of ordinary skill in the art at the time of invention to  have modified Matsumura in view of McGusty with the thermally conductive material of Al-Ali because the thermally conductive material “transmits thermal energy from the patient's body through the aperture 404 and the through-hole vias 410 to arrive at the inputs to the temperature sensor 218” [0107].

Claim(s) 46-49 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura (US 20050107714 A1) in view of McGusty (US 20110237924 A1)  as applied to claim 38 above, and further in view of Guthrie (US 20140326614 A1).
	Regarding claims 46-49, Matsumura in view of McGusty teaches a system substantially as claimed in claim 38. Further, Matsumura teaches a system wherein a reusable device is used in conjunction with a disposable portion and a plurality of electrical connections run between the two components (Fig 2A, the leads 25a-e are anchored to the electrical connector 28, in which a plurality of electrical connectors are disposed Fig 3A, within connector 28 electrical connection locations for leads 25a-e are seen [0080][0086]).
	Matsumura in view of McGusty do not teach wherein the electrical connections comprise the base of the disposable portion with a plurality of pin supports, each of the plurality of pin supports configured to position one of the second plurality of conductive strips of the flexible circuit to electrically contact one of the second plurality of electrical connectors of the reusable portion when the reusable portion is mated with the disposable portion and wherein each of the plurality of pin supports is flexible and wherein each of the plurality of pin supports is not straight and wherein each of the plurality of pin supports is arcuate and wherein the plurality of pin supports extends above a top surface of the base of the disposable portion.
	Guthrie teaches a analytical test meter (title) which makes use of an electrical connection component wherein a plurality of pin supports, each of the plurality of pin supports configured to position one of the second plurality of conductive strips to electrically contact one of the second plurality of electrical connectors when they are mated ([0016] electrical connections may be pins; [0019] “first and second electrical connector pins 111, 112 make electrical connection with the first and second electrical contact pads”, this show that the pins are positioned to make contact with conductive strips) and wherein each of the plurality of pin supports is flexible ([0016] pins may be spring contacts, which are flexible) and wherein each of the plurality of pin supports is not straight ([0016] pins may be spring contacts which meet this limitation) and wherein each of the plurality of pin supports is arcuate ([0016] pins may be springs, one of ordinary skill in the art would recognize a spring contact may take an arcuate form) and wherein the plurality of pin supports extends above a top surface of the base of the disposable portion ([0016]-[0019] one of ordinary skill in the art would recognize the pins/springs/pogo pins may be constructed at various heights and through a manner of routine optimization they may make use of a height that is greater than the top surface of the base in order to provide a location for the conductive contacts to meet them).
	It would be obvious to one of ordinary skill in the art at the time of invention to  have modified the system of Matsumura in view of McGusty to make use of the electrical connection pins as taught by Guthrie because this modification comprises applying a known technique (using pins/spring contacts to connect two electronics systems) to a known device (electrically connected electrodes to a connection adaptor) ready for improvement to yield predictable results (the use of the pin/spring connections of Guthrie would allow for the two sections of Matsumura (disposable and reusable) to be electrically connected).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ANDREW SCHUM-HOUCK whose telephone number is (571)272-7750. The examiner can normally be reached M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA ANDREW SCHUM-HOUCK/Examiner, Art Unit 3792                                                                                                                                                                                                        
/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        27 September 2022